Name: Commission Regulation (EC) NoÃ 675/2007 of 15 June 2007 determining the extent to which the applications for import licences lodged during the first 10 days of June 2007 for butter originating in New Zealand under quota numbers 09.4195 and 09.4182 can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  processed agricultural produce;  international trade
 Date Published: nan

 16.6.2007 EN Official Journal of the European Union L 156/10 COMMISSION REGULATION (EC) No 675/2007 of 15 June 2007 determining the extent to which the applications for import licences lodged during the first 10 days of June 2007 for butter originating in New Zealand under quota numbers 09.4195 and 09.4182 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), Having regard to Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas (2), and in particular Article 35a(3) thereof, Whereas: Applications for import licences, lodged from 1 to 10 June 2007 for butter originating in New Zealand under quotas numbers 09.4195 and 09.4182 referred to in Annex IIIA to Regulation (EC) No 2535/2001 and notified to the Commission by 13 June 2007, concern quantities greater than those available. Allocation coefficients should therefore be fixed for the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for butter originating in New Zealand under the quota numbers 09.4195 and 09.4182 lodged pursuant to Regulation (EC) No 2535/2001 from 1 to 10 June 2007 and notified to the Commission by 13 June 2007 shall be accepted subject to the application of the allocation coefficients set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 341, 22.12.2001, p. 29. Regulation as last amended by Regulation (EC) No 487/2007 (OJ L 114, 1.5.2007, p. 8). ANNEX Quota number Allocation coefficient 09.4195 20,172164 % 09.4182 100 %